Citation Nr: 1225476	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence.

This case was previously remanded by the Board in October 2009 and June 2011 for further evidentiary development and is now ready for disposition.  


FINDING OF FACT

A chronic thoracic spine disorder was not manifest during service; thoracic spine pathology was not identified until many years after service.  The current thoracic spine disorder is unrelated to service.


CONCLUSION OF LAW

A thoracic spine disorder was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Upon review of the evidentiary record, a current thoracic spine disorder is shown.  Specifically, a May 2010 VA medical examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the thoracic spine.  

Turning to the Veteran's period of active service, the Board preliminarily notes that the Veteran checked "Yes" when asked if he then had or ever had had recurrent back pain on the November 1967 pre-induction report of medical history form.  Muscle strain was then noted in the physician's summary and elaboration of all pertinent data regarding his back complaints.  

However, the Veteran's spine and musculoskeletal system were clinically evaluated as normal at the pre-induction examination.  Thus, a thoracolumbar spine disorder was not noted at entrance into service.  

Furthermore, despite the Veteran's report of recurrent back pain and the notation of muscle strain on the report of medical history completed before entering active service, there is no clear and unmistakable evidence of a pre-existing thoracolumbar disorder of record.    

In the absence of evidence showing that a thoracolumbar spine disorder was noted at entrance into service, and because there is no clear and unmistakable evidence of a pre-existing thoracolumbar spine disorder of record, the presumption of soundness applies to the Veteran's spine at entrance into active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, as the Veteran is presumed sound as it relates to his spine at service, the Board will now consider in-service incurrence.  

In this regard, the Board notes that the Veteran's service treatment records (STRs) show he sought treatment for back pain on several occasions during his period of active service.  Indeed, he was treated for back pain in March 1970, May 1970, September 1970, and October 1971.  The noted impressions in May 1970, September 1970, and October 1971 were muscle strain, chronic muscle strain, and chronic back ache, respectively.  

The Veteran additionally checked "Yes" when asked if he then had or ever had had back trouble of any kind on the October 1971 separation report of medical history.  In the physician's summary and elaboration of all pertinent data portion of the report, it was noted that his back trouble referred to a history of difficulty lifting heavy objects, which was not incapacitating.  However, tests performed to evaluate his back in October 1971 were normal.  His spine and musculoskeletal system were also clinically evaluated as normal at the separation examination conducted later that month.  Thus, the medical evidence at the time of separation examination, a chronic thoracic spine disability was not demonstrated.   

Although the Veteran has alleged that he has experienced problems related to his thoracic spine since his period of active service and self-medicated with over-the-counter medications over the years, the Board does not find his allegation of continuity of symptomatology to be credible evidence.  

Specifically, when the Veteran first sought treatment through VA in April 2006, he was noted to have reported no appreciable disease (NAD) of the musculoskeletal system on systems review.  While he later complained of pain associated with the lower back in November 2006 and was noted to have tenderness over low back muscles at that time, he made no mention of, and there was otherwise no reference to, any pain associated with the mid-back or thoracic spine.  In fact, when seeking medical treatment for back complaints from 2006 to 2009, he repeatedly limited his complaints of back pain to the lower back.  Not once did he make any reference to the mid-back or the thoracic spine until he underwent the VA medical examination in May 2010.  

As it is likely that the Veteran would have been truthful with medical providers regarding the location and extent of his back pain, particularly when seeing treatment for the back, the Board finds the absence of complaints pertaining to the thoracic spine to be particularly credible and probative as it relates to his assertion of continuity.  Such a period of time without complaint of thoracic spine problems when seeking medical treatment for the back certainly weighs against the claim.  

The Board further notes that the Veteran specifically described having pain in the lumbar region at the May 2007 spine examination but made no mention of the thoracic spine.  This evidence also tends to undermine his credibility as it relates to his assertion of continuity of thoracic spine symptomatology since service.    

Thus, in light of the fact that the Veteran made no complaint of thoracic spine problems for several years when seeking medical treatment for complaints pertaining to the low back (i.e., lumbar spine) and additionally did not assert having thoracic spine problems at the May 2007 VA spine examination but instead complained only of pain in the lumbar region, his account of having a continuity of symptomatology since service is found to be not credible.  
       
Furthermore, the competent medical evidence does not attribute the Veteran's current thoracic spine disorder to his period of active military service.  Indeed, the VA spine examiner concluded that the Veteran's currently-diagnosed degenerative disc disease and degenerative joint disease of the thoracic spine were less likely as not caused by or a result of an in-service event, injury or condition.  

In support of the conclusion, the examiner noted that the Veteran's STRs did not demonstrate any serious thoracic spine injury, his separation examination showed a normal spine, and there was no documentation of chronic thoracic problems until 2006.  The examiner also wrote that he could find no documentation that the Veteran had ongoing/recurrent thoracic spine problems in the thirty five years between 1971 and 2006.  .    

The Board notes that the examiner provided a sound rationale in support of his conclusion and has the requisite medical expertise to provide a competent medical opinion regarding the cause of the Veteran's current thoracic spine disorder.  The examiner also had sufficient data on which to base his conclusion - i.e., review of the Veteran's STRs, treatment records and other pertinent evidence included in the record, as well as his own interview and examination.  There is further no competent medical opinion to the contrary.  

Unlike the VA medical examiner, the Veteran is a lay person and is not competent to link his current thoracic spine disorder to his period of active service.  Additionally, the allegation of continuity of symptomatology in this case is not deemed credible, as explained above.  Therefore, it is afforded little probative value.      

Thus, in summary, although the Veteran was treated for back problems in service and is currently diagnosed with a thoracic spine disorder, the preponderance of the evidence weighs against the claim.  No thoracic spine disorder was found at the time of the separation examination.  Also, for reasons addressed above, his assertion that he has experienced a continuity of symptomatology since service is not deemed credible.  

Furthermore, the VA medical examiner concluded that the Veteran's thoracic spine disorder was not related to active service.  The examiner's opinion, which was informed by his medical training and review of the Veteran's medical history, is afforded far greater probative value than the Veteran's lay statement, which lacks credibility.  It is also the only competent medical opinion of record.  

Therefore, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected is not warranted for a thoracic spine disorder, and the appeal is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in the November 2006 notice letter.  

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed thoracic spine disorder, and generally described the types of information and evidence that he needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on his behalf in support of the claim.  

Furthermore, the RO advised the Veteran how VA determines the disability rating and effective date once service connection has been established in the November 2006 notice letter.  Therefore, Dingess notice requirements were satisfied.  Thus, in consideration of the foregoing, the Board finds that the RO effectively satisfied the notice requirements with respect to the issue on appeal prior to the initial denial of the claim.  

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's STRs are of record.  Pertinent post-service treatment records have also been submitted or obtained, to the extent possible, in connection with the appeal.  

Pursuant to the Board's June 2011 remand, the AMC requested the Veteran's records from the Social Security Administration (SSA); however, the agency responded that it was unable to locate the records and further efforts would be futile.  In a November 2011 letter, the AMC informed the Veteran that his Social Security records were unable to be obtained and asked him to send any such records in his possession.  They further explained that a decision would be made on his claim within 10 days if VA did not hear from him.  The Veteran did not respond to the letter.  A Memorandum of Unavailability of SSA disability records is of record.  Upon review, the Board finds that the procedures outlined under 38 C.F.R. § 3.159(e) were satisfied.          

Furthermore, the Veteran was afforded with a medical examination and medical opinion in connection with his appeal pursuant to the Board's October 2009 Remand.  The May 2010 VA spine examination report considered together with the February 2011 addendum report has all pertinent findings and conclusions necessary for a fair adjudication of the claim.  Furthermore, because the examiner reviewed the claims folder, the examiner had adequate data on which to base his medical opinion.  For these reasons, the Board finds that the examination reports are adequate and no further examination or opinion is needed.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  The directives of the prior Board remands were satisfied.    


ORDER

Service connection for a thoracic spine disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


